Title: From George Washington to Samuel Huntington, 8 December 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters New Windsor 8th Decr 1780.
                        
                        I had the honor of receiving your favor of the 25th ulto on my way to this place from Morris Town. A Feild
                            Officer of Artillery shall be sent to Carlisle to superintend the Elaboratory agreeable to the directions of Congress.
                        Under the powers with which Congress were pleased to vest me by their Resolve of the 7th of November, I made
                            the proposition (No. 1) to Sir Henry Clinton, to which I have received his answer No. 2. As I am not at liberty to accede
                            to the exchange of one division of the Troops of the Convention, for our Officers who remain in captivity upon Long
                            Island; previous to the adjustment of the account for the subsistence of those Troops, I must refer the matter to Congress,
                            who will judge, from the representation which will be made to them by Brigr Genl Irvine and Colo. Matthews, of the
                            expediency of going immediately into such partial exchange; or a general one of the Convention troops against our southern
                            prisoners, and leaving the liquidation of all accounts of prisoners from the commencement of the War, to future
                            discussion—These Gentlemen have arguments to offer in support of the measure, of the weight of which Congress will judge,
                            when they are laid fully before them.
                        As a very considerable time must elapse before the accounts can be collected and arranged; I shall inform Sir
                            Henry Clinton that I cannot, for that reason, yet appoint a time for the meeting of Commissioners. I have the honor to be
                            with the greatest Respect Your Excellency’s Most obt Servt


                        
                             Go: Washington
                        
                    